 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Gary John Emerson,                               No. CV-15-00093-PHX-ROS (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Corizon Health Services, et al.,
13                 Defendants.
14
15
16          This Order sets forth the Court’s rulings on Plaintiff’s (i) “Request for a Discovery
17   Conference” (Doc. 112) and (ii) “Motion for Supeana [sic] Duces Tecum” (Doc. 128).
18                                       I. DISCUSSION
19          A. Plaintiff’s “Request for a Discovery Conference” (Doc. 112)
20          The Court has reviewed the parties’ briefing concerning Plaintiff’s “Request for a
21   Discovery Conference” (Doc. 112). After considering the factors set forth in Federal
22   Rule of Civil Procedure 26(b)(1), the Court concludes that Plaintiff discovery requests
23   are overbroad and not proportional to the needs of the case. Plaintiff’s “Request for a
24   Discovery Conference” (Doc. 112) will be denied.
25          B. Plaintiff’s “Motion for Supeana [sic] Duces Tecum” (Doc. 128)
26          In his January 2, 2019 Motion (Doc. 128), Plaintiff requests the issuance of a
27   subpoena duces tecum to be served on non-party Arizona Department of Corrections.
28          A subpoena issued pursuant to Federal Rule of Civil Procedure 45 is subject to the
 1   permissible scope of discovery set forth in Federal Rule of Civil Procedure 26. See
 2   Advisory Committee’s Notes to Fed. R. Civ. P. 45 (1970 Amendments) (“The changes
 3   make it clear that the scope of discovery through a subpoena is the same as that
 4   applicable to Rule 34 and the other discovery rules.”). Rule 26(b) provides for a broad
 5   scope of discovery: “Parties may obtain discovery regarding any nonprivileged matter
 6   that is relevant to any party’s claim or defense and proportional to the needs of the case
 7   . . . .” Rule 26(b)(2)(C) requires the Court, on motion or on its own, to limit discovery
 8   where “the discovery sought is unreasonably cumulative or duplicative, or can be
 9   obtained from some other source that is more convenient, less burdensome, or less
10   expensive.” Fed. R. Civ. P. 26(b)(2)(C) (emphasis added).
11         The Court finds that the requests contained in Plaintiff’s proposed subpoena duces
12   tecum are overly broad, unduly burdensome, and not proportional to the needs of the
13   case. Plaintiff’s Motion (Doc. 128) will be denied.
14                                     II. CONCLUSION
15         Based on the foregoing,
16         IT IS ORDERED denying Plaintiff’s “Request for a Discovery Conference”
17   (Doc. 112).
18         IT IS FURTHER ORDERED denying Plaintiff’s “Motion for Supeana [sic]
19   Duces Tecum” (Doc. 128).
20         Dated this 13th day of February, 2019.
21
22
23
24
25
26
27
28


                                               -2-
